Affirmed by unpubhshed PER CURIAM opinion.
Unpubhshed opinions are not binding-precedent in this circuit.
PER CURIAM:
Leroy Ellis appeals the district court’s order denying his petition for redress of grievances. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Ellis, Nos. 4:94-cr-70036-jlk-mfu-2; 4:08-cv-80035-jlk-mfu (W.D.Va. June 6, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court *285and argument would not aid the decisional process.

AFFIRMED.